Cooke, J.,
delivered the following dissenting opinion :■
I dissent because there is, in my judgment, no evidence tending to show that the explosion was caused by the failure of the engineer to be at the engine thirty minutes before the time of starting, and conceding the correctness of the legal proposition discussed in the opinion of the majority, it was in this case a mere abstraction which could not injure the- defendant: 3 Head, 331; 3 Sneed, 434; 8 Yer., 249; 4 Baxt., 364; 1 Lea, 300.
As to the objection to the charge suggested in relation to the knowledge of defects on part of the engineer, etc., the charge was correct as far as it went, and there was no request for .any furfher or more specific instruction as to the effect of the knowledge of such defects on part .of fhe deceased: 2 Hum., 516; 2 Cold., 348.